Citation Nr: 0331336	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  01-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for status post open 
reduction and internal fixation, right ankle, claimed as 
residuals, damaged tendons, right ankle.  

2.  Entitlement to chondromalacia, right, and patellar 
tendonitis, claimed as residuals, damaged tendons, right 
knee.  

3.  Entitlement to service connection for human 
immunodeficiency virus (HIV).



ATTORNEY FOR THE BOARD

C. Crowley, Counsel





REMAND

On November 5, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  



Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please make sure that the following 
is done in this case:  "Make attempts to 
obtain treatment records of the veteran 
from Jonathan E. Rohrs, M.D., 6855 
Springvalley Drive, Holland, Ohio 43528, 
from 1984 to the present."

2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded an orthopedic 
examination (JOINTS) with regard to the 
claimed right knee and right ankle 
disabilities.  Send the claims folder to 
the examiner for review.  

The examiner is asked to state in the 
evaluation report that he/she has 
reviewed the claims file.  The 
examination should include all indicated 
diagnostic studies.  The examiner should 
answer the following 4 questions:

(a) Does the veteran have current 
disability of the right knee and, if so, 
what is the diagnosis for such 
disability?

(b) If the veteran has a current right 
knee disability, is it at least as likely 
as not that the current right knee 
disability had its onset during the 
veteran's service from November 1981 to 
November 1984?  More specifically, is 
there an etiological relationship between 
any current right knee disability and the 
symptoms of right knee pain and 
assessment of chondromalacia shown in 
service medical records periodically from 
June 1983 to October 1984?

(c) What is the etiology of any and all 
current right ankle disorder(s)?  What is 
the probability that the current right 
ankle disorder(s) is (are) a residual of 
the injury sustained in April 1988?  What 
is the probability that the current right 
ankle disorder(s) is (are) related to, or 
the residual of, complaints of right 
ankle pain and assessment of Achilles 
tendonitis shown in service in January 
1982?

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





